          Case 3:19-cv-04591-VC Document 57 Filed 12/10/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ROBERT ZIMMERMAN, et al.,                         Case No. 19-cv-04591-VC
                 Plaintiffs,
                                                    ORDER DENYING MOTION FOR
          v.                                        FINAL JUDGMENT AND MOTION
                                                    FOR RECONSIDERATION
  FACEBOOK, INC., et al.,
                                                    Re: Dkt. No. 53
                 Defendants.

       Zimmerman’s motion for final judgment and request to file an interlocutory appeal on his

account-related claims is denied. Generally, courts should only enter final judgment on a subset

of claims if those claims are sufficiently divisible from the remaining claims that the

interlocutory appeal would not result in piecemeal litigation. See Jewel v. National Security

Agency, 810 F.3d 622, 625, 627-28 (9th Cir. 2015). Zimmerman himself asserts that he cannot

“reasonably prosecute [his] privacy-related claims separately from the permanent account

revocation claims.” Dkt. No. 53 at 5, 22. And the Court gave Zimmerman the opportunity to
pursue his account-related claims separately from his privacy related claims (at issue in the

Facebook MDL), but Zimmerman’s amended complaint purporting to do this failed to

distinguish between the two types of claims in any way.

       Zimmerman’s motion for reconsideration is also denied. Zimmerman failed to get

permission from the Court before filing his motion, as required by the local rules, and failed to

identify new evidence or law, clear error in the Court’s prior ruling, or an intervening change in

controlling law that would merit reconsideration of the earlier ruling. See Civil Local Rule 7-9;

Smith v. Clark County School District, 727 F.3d 950, 955 (9th Cir. 2013). For substantially the
same reasons, Zimmerman’s request to lift the stay is similarly denied.
         Case 3:19-cv-04591-VC Document 57 Filed 12/10/20 Page 2 of 2




      IT IS SO ORDERED.

Dated: December 10, 2020
                                    ______________________________________
                                    VINCE CHHABRIA
                                    United States District Judge




                                      2
